Citation Nr: 1615708	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-44 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder to include ggastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a respiratory disorder to include asthma.

3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2009.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned via video conference at the RO.

The Board notes the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues on appeal have been recharacterized as indicated on the front page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded examinations prior to his separation from service.  Although he reported having been diagnosed with GERD, asthma, and a left ankle disability, these diagnoses were not confirmed on the April 2009 examinations which included upper GI, pulmonary function, and x-ray tests, respectively.  Subsequently, VA records confirmed that the Veteran has continued to report problems with his stomach to include dyspepsia, dysphasia, and GERD specifically; problems with breathing for which he used an Albuterol (and had been using an Albuterol since service); and left ankle pain.  At his hearing, the Veteran and his representative indicated that they would be submitting additional evidence, but no further evidence has been received.  It appears that this evidence is located at the Perry Point VA Medical Center.

In light of the foregoing, the Board finds that a current examination should be conducted to determine if the Veteran has current diagnoses, particularly in light of his complaints in service and continuous complaints since service separation.  The service treatment records show that in May 2004, the Veteran reported problems breathing.  He was using an Albuterol inhaler which had been issued to him.  In September 2004, the Veteran reported having foot and ankle pain which was noted to be secondary to pes cavus.  In addition, there is an undated record which noted that the Veteran had sustained a left foot stress fracture.  The Veteran complained on his April 2009 examinations of all the claimed disabilities, but, as noted, testing yielded normal findings.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Perry Point VA Medical Center.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current GI, respiratory and left ankle disabilities.  Any indicated tests, if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current GI, respiratory, and left ankle/foot disabilities including GERD, hiatal hernia, asthma, pes cavus, and stress fracture had its clinical onset during service or is related to any in-service disease, event, or injury.  If the Veteran does not have the claimed disabilities, the examiner should so state.

The examiner should discuss the Veteran's report that he had GERD symptoms inservice.  The examiner should also address the inservice complaints made by the Veteran that he had problems breathing and was given an Albuterol inhaler.  The examiner should further address the Veteran's inservice diagnosis of pes cavus and complaints of left foot and ankle pain as well as the documented left foot stress fracture.

The examiner should accept as credible that the Veteran has continuously complained of GI, respiratory, and left ankle symptoms since service.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

